Title: To James Madison from Peder Blicherolsen, 3 June 1803 (Abstract)
From: Blicherolsen, Peder
To: Madison, James


3 June 1803, Washington. Has been granted a leave of absence by the Danish king to return home and will leave in July. Will be honored by any command JM or the president “may chuse to trust him with on that occassion.” Observes that Mr. Pedersen has been appointed Danish consul for the U.S. “with a view of separating the diplomatical agency from commercial concerns.” In Blicherolsen’s absence Pedersen will be chargé d’affaires. His arrival is expected “every hour,” but if he should arrive after Blicherolsen’s departure, hopes “he will be received in that character and in the same manner, as if the undersigned had had the honor of presenting him in person.”
 

   
   RC (DNA: RG 59, NFL, Denmark, vol. 1). 2 pp.



   
   Peder Pedersen served as chargé d’affaires from 1803 to 1815 and as Danish minister resident from 1815 to 1831 (Emil Marquard, Danske gesandter og gesandtskabspersonale indtil 1914 [Copenhagen, 1952], pp. 459–60).


